MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Oct 29 2020, 9:00 am
court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ryan M. Gardner                                          Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
Fort Wayne, Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Kapri U. White,                                          October 29, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1029
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable David M. Zent,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D06-1812-F3-80



Weissmann, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1029 | October 29, 2020            Page 1 of 6
[1]   Sixteen-year-old R.H. attempted to purchase a cell phone through Facebook

      Marketplace in October 2018 but was robbed by the purported seller, later

      identified as Kapri U. White. White challenges the sufficiency of the evidence

      supporting his conviction for Level 3 felony Armed Robbery.1 Because White

      was identified by several witnesses as the perpetrator and circumstantial

      evidence bolstered those identifications, we affirm.



                                                    Facts
[2]   R.H. arranged to buy a used cell phone posted on Facebook Marketplace

      through a Facebook account belonging to “Suarez Gomez.” The seller and

      R.H. agreed through Facebook messaging to a price of $190 cash. After the

      seller refused to travel to Ossian to complete the transaction, the seller and R.H.

      agreed to meet at the intersection of South Park and Senate in Fort Wayne. As

      R.H. drove with his parents and his three younger siblings to that location

      October 18, 2018, R.H. communicated on his mother’s phone with the seller

      through Facebook Messenger.


[3]   After the family waited at the agreed location for about ten minutes, an

      individual later identified as White walked toward their car. R.H.’s mother,

      who was in the front passenger seat, rolled down her window and asked the

      man if he was the phone seller. After the man indicated he was, R.H. exited the




      1
          Ind. Code § 35-42-5-1(a).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1029 | October 29, 2020   Page 2 of 6
      passenger side of the vehicle and asked to view the phone. The man gave the

      phone to R.H. and then asked R.H. to show him the money. As R.H.

      withdrew the cash from his wallet, the man pulled a black semi-automatic

      handgun from his pocket and pointed it at R.H. The man directed R.H. to give

      him the money and R.H.’s wallet. R.H. threw his wallet at the robber, who

      walked away while pointing his gun at R.H. Upon reaching a nearby alley, the

      robber ran. R.H. and his family drove away, called 911, and attempted to

      message the seller.


[4]   The family provided to police screen shots of Suarez Gomez’s Facebook page.

      Police discovered on the Suarez Gomez Facebook page a photograph of White

      and his grandmother on which White was tagged. White lived about thirty to

      forty feet away from the robbery scene. R.H. and his parents each identified

      White as the robber through a pre-trial photographic array and at trial.


[5]   On December 21, 2018, the State charged White with Level 3 felony Robbery.

      He was convicted of that offense after a jury trial. On April 14, 2020, the trial

      court sentenced White to nine years imprisonment, with two years suspended.

      White appeals only his conviction.


                                   Discussion and Decision
[6]   White contends the evidence is insufficient to support the robbery conviction.

      When considering the sufficiency of the evidence supporting a conviction, we

      will consider only the probative evidence and the resulting reasonable

      inferences supporting the verdict. Abd v. State, 121 N.E.3d 624, 629 (Ind. Ct.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1029 | October 29, 2020   Page 3 of 6
      App. 2019), trans. denied. In conducting our review, we will neither reweigh the

      evidence nor judge the credibility of witnesses. Id. We will affirm unless no

      reasonable factfinder could find the elements of the crime proved beyond a

      reasonable doubt. Cook v. State, 143 N.E.3d 1018, 1022 (Ind. Ct. App. 2020),

      trans. denied. A conviction may be sustained by the testimony of a single

      eyewitness. Greenlee v. State, 463 N.E.2d 1096, 1097 (Ind. 1984).


[7]   To convict White of Level 3 felony robbery as charged, the State was required

      to prove beyond a reasonable doubt that White, while armed with a deadly

      weapon, knowingly or intentionally took property from R.H. or from the

      presence of R.H. by using or threatening the use of force or by putting R.H. in

      fear. I.C. § 35-42-5-1(a). White does not deny R.H. was robbed. White merely

      challenges the sufficiency of the evidence identifying him as the robber.


[8]   White contends the identifications of him by R.H. and his parents through the

      pre-trial photographic arrays and at trial were “equivocal” because those three

      witnesses earlier had viewed the photographs of White on the Suarez Gomez

      Facebook account. Appellant’s Brief p. 11. White offers no basis for finding

      identifications are equivocal simply because the identifying witnesses earlier

      saw a photograph of the same person. Furthermore, White did not object to the

      admissibility of the identification evidence; therefore, he has waived the issue.

      Whitt v. State, 499 N.E.2d 748, 750 (Ind. Ct. App. 1986) (finding appellant

      waived issue of reliability of eyewitness identification testimony by failing to

      object at trial).



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1029 | October 29, 2020   Page 4 of 6
[9]    None of the identification evidence was equivocal. R.H. and his parents, all of

       whom observed the robber at close range, readily identified White in court as

       the perpetrator. Tr. Vol. II pp. 124, 139, 151. Those three witnesses also

       identified White in a photographic array after the robbery, with R.H.’s mother

       identifying White “pretty quick” and R.H.’s father “immediately” selecting

       White’s photograph. Tr. Vol. II pp. 140, 151, 162. The description of the

       robber offered by R.H.’s parents matched White’s physical appearance. Tr.

       Vol. II pp. 140-141, 152, 187-188. R.H. testified the robber “match[ed]” the

       person depicted as Suarez Gomez on the Facebook account. Tr. Vol. II p. 122.

       A reasonable juror could conclude based on this evidence that White was the

       person who robbed R.H. See Greenlee, 463 N.E.2d at 1097 (a conviction may be

       sustained based on the uncorroborated testimony of a single eyewitness).


[10]   Other evidence suggesting White’s guilt buttressed the identification evidence.

       The State presented evidence indicating White had lived or stayed at a home

       thirty to forty feet from the robbery scene and the robber ran in that direction.

       Tr. Vol. II pp. 163, 165, 172. The trial court also admitted, without objection,

       State’s Exhibit 1, a screenshot of the Suarez Gomez Facebook page containing

       a photograph of White. Tr. Vol. II pp. 175-176.


[11]   Given all this evidence, the record conclusively identifies White as the person

       who robbed R.H. White’s claims on appeal merely amount to an improper

       request to reweigh the evidence. Accordingly, the evidence is sufficient to

       support White’s conviction.



       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1029 | October 29, 2020   Page 5 of 6
[12]   The judgment of the trial court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1029 | October 29, 2020   Page 6 of 6